Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES FIRST QUARTER RESULTS FOR 2013 Tel Aviv, Israel, May 30, 2013, Elbit Imaging Ltd. (NASDAQ: EMITF) ("Elbit") announced today its results for the first quarter of 2013. Consolidated revenues for the three months period ended March 31, 2013 amounted to NIS 114 million (US$ 31 million) compared to NIS 175 million in the corresponding period in 2012. The decrease is mainly attributable to: (i) Gain from sale of the Company's share in four Dutch Hotels in the amount of NIS 54 million which was recognized in the corresponded period in 2012; (ii) decreased in sale of fashion merchandise and other in the amount of NIS 12 million mainly due to the sale of the GAP operation in April 2012. Revenues from commercial centers amounted to NIS 37 million (US$ 10 million) in Q1 2013 compared to NIS 32 million in Q1 2012. The increase is mainly attributable to the operation of seven commercial centers in Q1 2013 compared to the operation of six commercial centers in Q1 2012. Cost of commercial centers amounted to NIS 30 million (US$ 8 million) in Q1 2013 compared to NIS 36 million in Q1 2012. The decrease is attributable to reducing of expnses attributed to Fantasy Park operation. Revenues from hotels operations and management amounted to NIS 48 million (US$ 13 million) in Q1 2013 compared to NIS 47 million in Q1 2012. Gain from sale of hotels amounted to nil in Q1 2013 compared to NIS 54 million in Q1 2012. The gain is attributable to the sale of the Company's share in four Dutch Hotels in 2012. Costs and expenses of hotels operations and management amounted to NIS 45 million (US$ 12 million) in Q1 2013 compared to NIS 44 million in Q1 2012. Revenues from the sale of fashion retail amounted to NIS 29 million (US$ 8 million) in Q1 2013 compared to NIS 41 million in Q1 2012. The decreased is attributable to the sale of the GAP operation in April 2012 offset by an increase in the revenues from Mango. Cost of fashion retail amounted to NIS 30 million (US$ 8 million) in Q1 2013 compared to NIS 51 million in Q1 2012. The decreased is attributable mainlyto the sale of the GAP operation in April 2012 as aformentioned. General and administrative expenses amounted to NIS 15 million (US$ 4 million) in Q1 2013 compared to NIS 14 million in Q1 2012.The increase in mainly attributable to the arrangement costs and legal and professional expenses in the amount of NIS 4 million (US$ 1 million) offset by decrease in stock based compensation expenses in the amount of NIS 3 million. Financial expenses, net amounted to NIS 68 million (US$ 19 million) in Q1 2013 compared to NIS 115 million in Q1 2012. The decrease of NIS 47 million relates mainly to the following: (I) A decrease in the amount of NIS 77 million (US$ 21 million) in noncash expenses, as a result of changes in fair value of financial instruments (mainly Plaza Centers' debentures, call transactions, other derivatives and marketable securities, which are measured at fair value through profit and loss). Offset by: (II) An increase in the amount of NIS 30 million (US$ 8 million) in interest expenses, net, attributable mainly to decrease in interest income from bank deposits and to decrease in gain from buy-back of debentures by the Company and PC which was recognized in the corresponding period. Write-down and other expenses, net amounted to NIS 6 million (US$ 2 million) in Q1 2013 compared to NIS 18 million in Q1 2012. Loss before tax benefits amounted to NIS 114 million ($31 million) in Q1 2013 compared to NIS 121 million in Q1 2012. Tax benefits amounted to NIS 5 million ($1 million) in Q1 2013 compared to NIS 10 million in Q1 2012. The decrease in tax benefits is attributable mainly to timing differences related to Plaza Centers' debentures measured at fair value through profit and loss. Loss from continuing operations amounted to NIS 109 million ($30 million) in Q1 2013 compared to NIS 111 million in Q1 2012. Loss from discontinued operations, net, amounted to NIS 4 million ($1 million) in Q1 2013 compared to NIS 20 million in Q1 2012. Such amount is attributed in Q1 2013 to our U.S investment properties operation which was sold during 2012 while in Q1 2012 the results also attributable to Insightec operation due to loss of control in 2012. Loss for the period attributable to equity holders of the Company amounted to NIS 99 million (US$ 27 million) in Q1 2013 compared to NIS 94 million in Q1 2012. Total loss for the period in Q1 2013 amounted to NIS 113 million (US$ 31 million) compared to NIS 131 million in Q1 2012. Shareholders' equity as of March 31, 2013 amounted to NIS 1.15 billion (US$ 316 million) (out of which NIS 107 million (US$ 29 million) is attributed to the controlling interest). About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, the Company operate and manage commercial and entertainment centers prior to their sale; (ii) Hotels - Hotel operation and management; (iii) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (iv) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; and (v) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and our relationship with our employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the risk that the proposed arrangement of the Company's unsecured financial debt (the "Arrangement") will not be approved by all the applicable stakeholders of the Company, the Tel Aviv District Court or others, that challenges by third parties or other events outside the control of the Company could delay the implementation of the Arrangement and result in its termination, and the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2012, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained in our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Investor Contact: Shimon Yitzhaki Mor Dagan Chairman of the Board of Directors Investor Relations Tel: +972-3-608-6048 Tel: +972-3-516-7620 shimony@elbitimaging.com mor@km-ir.co.il Elbit Imaging Ltd. 5 Kinneret Street, Bnei Brak, Israel Tel: +972-3-608-6000Fax: +972-3-608-6054 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS March 31 December 31 March 31 2 0 1 3 2 0 1 2 2 0 1 3 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivable Other receivable Prepayments and other assets Inventories Trading property Non-Current Assets Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property Other assets and deferred expenses Intangible assets Current Liabilities Short-term credits Borrowings relating to trading property Suppliers and service providers Payables and other credit balances Other liabilities Non-Current liabilities Borrowings Other financial liabilities - - Other liabilities Deferred taxes Shareholders' Equity Attributable to equity holders of the Company Non controlling Interest ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Three months ended Year ended Three months ended March 31 December 31, March 31 2 0 1 3 2 0 1 2 2 0 1 2 2 0 1 3 Convenience translation (in NIS thousands) US$'000 Revenues and gains Commercial centers Hotels operations and management Sale of fashion merchandise and other Total revenues Gain from changes of shareholding in investees - - - Gain from sale of real estate assets - - Expenses and losses Commercial centers Hotels operations and management Cost of fashion merchandise and other General and administrative expenses Share in losses of associates, net Financial expenses, net Write-down, charges and other expenses, net Loss before tax benefits ) Tax benefits Loss from continuing operations ) Profit (loss) from discontinued operation, net ) ) ) Loss for the period ) Attributable to: Equity holders of the Company ) Non controlling interest ) ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Three months ended Year ended Three months ended March 31 December 31, March 31 2 0 1 3 2 0 1 2 2 0 1 2 2 0 1 3 Convenience translation (in NIS thousands) US$'000 Loss for the period ) Exchange differences arising from translation of foreign operations ) Gain (loss) from cash flow hedge ) Gain from available for sale investments First adaption of the revaluation model ) ) Loss on hedging instruments designated in hedges of the net assets of foreign operations - - - Reclassification adjustments relating to foreign operations disposed of in the year - - ) - ) ) Comprehensive income (loss) Attributable to: Equity holders of the Company ) ) ) Non controlling interest ) ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2012 ) - ) ) The effect of initial application of new standard (IFRS 11) - ) ) - ) ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - (**)190,690 - ) (***)144,414 - Transaction with non controlling interest - - ) - ) - ) Reclassification of a derivative (option) to equity following change in terms - Stock-based compensation expenses - Balance - December 31, 2012 ) ) ) Lossfor the period - ) ) - ) ) ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Stock-based compensation expenses - Balance - March 31, 2013 ) (*) includes with non-controlling interest and hedging reserve. (**) Net of related tax expenses in the amount of NIS 61 million. (***) Net of related tax expenses in the amount of NIS 45 million. ELBIT IMAGING LTD. STATEMENT OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand US $) Balance - December 31, 2012 ) ) ) Lossfor the period - ) ) - ) ) ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Stock-based compensation expenses - 83 - - 83 - 83 Balance - March 31, 2013 ) (*) includes with non-controlling interest and hedging reserve.
